Citation Nr: 1815550	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, P.P., B.P., and A.B.


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from February 1969 to November 1972. He served in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2017, the Veteran appeared and provided testimony at a video conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017). 

Remand is required to obtain a VA examination regarding the etiology of the any psychiatric disorder(s), to include PTSD and MDD. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159 (c)(4) (2017). The RO did not provide the Veteran with an examination. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran has consistently reported numerous stressors related to service. The stressors are as follows: 1) watching videos movies of chemical/biological/nuclear warfare being tested on animals and humans during training; 2) having to sleep below a five inch gun mount; 3) being subjected to hundreds of general quarters, fire drills, nuclear/chemical/ biological drills during his time on the reserve training ships; 4) being subjected to multiple tear gas chambers and flooded training compartments; 5) being nearly swept into the ocean while on patrol watch and fearing for his life; 6) off-loading caskets and body bags of individuals who died in Vietnam; and 7) fearing that the ship he was on might blow up after it was hit near the oil tanks and the increased oxygen from the opening made it more critical for igniting through static. As a result of these events, the Veteran has reported that he experienced nightmares, anxiety, irritability, anger, difficulty sleeping, panic attacks, and seeing everything as a life or death situation. 

The Veteran's VA treatment records between 2011 through present contain numerous psychiatric diagnoses of record, including: PTSD; depression; and anxiety. 

A June 2015 Mental Disorders Disability Benefits Questionnaire (DBQ) was filled out by a private examiner. After reviewing the Veteran's and family's lay statements, and conducting an in-person examination, the examiner diagnosed the Veteran with Major Depressive Disorder with recurrent episodes, and posttraumatic stress disorder. The examiner opined that the Veteran struggled daily with major depression and that he had strong criteria for PTSD, all of which appeared to have stemmed from the Veteran's active duty in the military where he experienced traumatic events. The examiner concluded that based on the information reviewed, the Veteran definitely had major depression and PTSD.  The examiner did not relate the diagnoses to a specific stressor.

Thus, there is evidence of in-service events, current disabilities have been established, and there is a speculative and unsupported private opinion that the two may be associated. Therefore, remand is required for an examination to determine the etiology of any currently diagnosed psychiatric disorder.

Additionally, on remand, the RO must undertake to contact all appropriate agencies to attempt to secure verification of the alleged stressors identified in the directives #3 and #4 below.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify the name of the ship and approximate dates of the alleged incident involving a ship accident wherein the Veteran was part of an Oilage Team that had to suit up in a fresh air suit to check damage to the ship and tank. 

4. Contact the JSRRC, the National Archives and Records Administration (NARA), and/or any other appropriate entity to determine whether any records exist, including ship and deck logs, to support the Veteran's claim that he was nearly thrown overboard when he was stationed on the USS Mullany DD 528 between September 1969 to December 1971. The Veteran alleges that deck logs may show that he was relieved from his shift early due to this incident.  If necessary, the RO should put in requests for two month increments beginning with and including September 1969 through December 1971. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

5.  If the Veteran responds with sufficient identifying information to Directive #3, the RO must contact JSRRC, NARA, and/or any other appropriate entity to determine whether any records exist, including ship and deck logs, to support the Veteran's contentions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

6.  After completing the above development, prepare a memorandum regarding a formal finding as to whether the Veteran was 1) nearly thrown overboard when he was stationed on the USS Mullany DD528, and if supported, and/or 2) aboard a ship that had an accident, with the site of the accident being near oil tanks at risk of igniting.

7. After any additional records are associated with the claims file and verification of the Veteran's alleged stressors has been exhausted, schedule the Veteran for a VA examination. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service. For purposes of this examination and opinion, the examiner must assume that the in-service incidents that the Veteran has described did occur.

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

(a) The examiner must provide all currently diagnosed psychiatric disorders. If depression or MDD is not diagnosed, the examiner must address the prior diagnoses of record.

(b) For each non-PTSD psychiatric disorder, provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that each disorder had its onset in, or is otherwise related to, active service, to include the Veteran's claimed stressors.  The examiner must also address the lay statements of the Veteran's friends and family regarding his behavior after service.

(c) If stressor verification is accomplished and a diagnosis of PTSD is deemed appropriate, the examiner should also opine as to whether any of the identified stressor(s) are adequate to support the diagnosis of PTSD.

If so, provide an opinion regarding whether it is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's PTSD had onset in, or is otherwise related to, a verified in-service stressor?  The examiner must also address the lay statements of the Veteran's friends and family regarding his behavior after service.

If not, the examiner must provide a thorough explanation, to include addressing prior PTSD diagnoses of record, to include diagnoses in VA treatment records from November 2011, July 2012, May 2013, and the June 2015 DBQ.

8. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

9. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

10. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




